Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of IVT Software, Inc. on Form 10-Q for the period ending October31, 2010, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Deric HaddadChairman and Principal Executive Officer, as of the period ending October 31, 2010, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to the best of my knowledge and belief: the Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and the information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. By: /s/ Deric Haddad Dated:December 14, 2010 (Principal Executive Officer) (Principal Accounting Officer)
